DETAILED ACTION
Claims 1-25 are pending as amended on 07/10/22.

Response to Amendment
This final action is a response to the amendment filed on July 10, 2022.  Claims 1-3, 7, 13 & 17 have been amended as a result of the previous action; the rejections have been redone accordingly.  Claims 21-25 have been added.

Claim Objections
Claims 18-20 are objected to because of the following informalities: it appears that step “(a)” may be intended to read “(b)” and step “(b)” may be intended to read “(c)” in all of these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With regard to claims 21/22, the phrase “is the same as between…” is grammatically improper, and leaves the intended scope of the claim ambiguous.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhard et al., US 2015/0007936.
Bernhard teaches a method of using a dual labeling device above a conveying path, wherein first & second label printers & dispensers (11/11’) each deliver labels along a machine direction toward a common label dispenser (17/19) disposed therebetween, which in turn moves labels downward to products moving along a conveying path in a cross-machine direction (throughout, e.g. abstract, [0033 & FIGS. 1-4]).  Bernhard teaches the known practices of alternating label dispensing [0017] and operating one labeler while the other is being serviced [0016], wherein each labeler of Bernhard contains a supply of labels which might be of a “specified type” (e.g. printed [0016], rectangular [FIG. 1]) & “different” [0016], and inasmuch as the prior art suggests automated labeling with different dispensers which may each comprise different labels, labeling a given item with a given label based on general detection of a condition would appear to be implicit herein.

Claims 17, 19-20 & 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantine, US 2007/0074819.
Constantine teaches a method of using a dual labeling device above a conveying path, wherein first & second label printers & dispensers (100/200/2800) deliver labels toward a common label applier (400) which in turn moves all labels downward toward products moving along a conveying path (throughout, e.g. abstract, [0028 & FIGS. 1-8]).

Claims 1, 17-19 & 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegge et al., WO 2020/115126.
With regard to claims 1, 17 & 22-23, Wegge teaches a method of using a dual labeling device above a conveying path, wherein first & second label printers & dispensers (19a/b) each deliver labels toward a common label applier (14) which in turn moves all labels downward toward products moving along a conveying path (throughout, e.g. abstract, [FIGS. 1, 4-5]).  Said labelers are also said to be independently moveable away from the label applier, out of working position and into a standard, servicing-mode position [0064].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, US 6,516,854 in view of Bernhard et al., US 2015/0007936.
With regard to claims 1, 17 & 21-22, Tsai teaches a method of using a conventional overhead “PandA” labeler, wherein a label dispense unit (20) laterally feeds a label applier (30) which vertically stamps every label downward onto a product being conveyed underneath in the cross-machine direction (throughout, e.g. abstract, [FIGS. 1-4]).  While Tsai does not appear to expressly disclose a label printer, inclusion of such would have been prima facie obvious for an inherent marking benefit.
While Tsai does not expressly disclose a second label dispense unit feeding a common label applier, it was known in the art to feed multiple label cassettes to a common applier, as shown for example by Bernhard, wherein first & second label printers & dispensers (11/11’) each deliver labels along a machine direction toward a common label dispenser (17/19) disposed therebetween, which in turn moves labels downward to products moving along a conveying path in a cross-machine direction (throughout, e.g. abstract, [0033 & FIGS. 1-4]).  It would have been obvious to combine the teachings of Bernhard with those of Tsai, to duplicate its label dispense unit and additionally feed the common label applier with a second label source for increased throughput using already known designs with predictable success.
With regard to claim 2, the working label dispenser of Tsai is disposed overhead, over the conveyance path of the product (would also have been obvious to repeat this for another dispenser in the aforementioned duplication of this element) [FIGS. 1-4].  Any given degree of overlap with the conveyor would also have been an obvious matter of design choice as this would not materially affect the operation of the device (e.g. enlarging to have a wider conveyor to allow for larger products, etc).
With regard to claim 3 (and 23), again, the PandA labelers peel labels & feed them laterally to a stamp which travels downward towards the product in the typical manner.
With regard to claims 4-5, again, the prior art teaches cross-machine labeling, and while the prior art does not expressly disclose that products are conveyed to a labeling position along the same, machine direction as the labels, this alternate species would have been a prima facie obvious modification for one of ordinary skill in this art, as the only other alternative to cross-machine labeling.
With regard to claim 6, Tsai’s PandA labeler is mounted on a typical rail (20’).
With regard to claims 14, 18 & 20, Tsai teaches standard automated controls [Col. 4, 12-25] and Bernhard teaches the known practices of alternating label dispensing [0017] and operating one labeler while the other is being serviced [0016].
With regard to claims 15-16, each labeler of Bernhard contains a supply of labels which might be of a “specified type” (e.g. printed [0016], rectangular [FIG. 1]) & “different” [0016].
With regard to claim 19, inasmuch as the prior art suggests automated labeling with different dispensers which may each comprise different labels, labeling a given item with a given label based on general detection of a condition would appear to be implicit herein.

Claims 7-13 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, US 6,516,854 in view of Bernhard et al., US 2015/0007936 and further in view of Swinburne, US 6,619,361.
With regard to claim 7 (and 24), the teachings of Tsai & Bernhard have been detailed above, including disposing the elements of the labeling device across the product conveying path on a rail, and while this reference does not expressly disclose that each of these device elements is moveable on its rail mount, it appears that this would have been a prima facie obvious modification for one of ordinary skill in this art, as providing general adjustability (i.e. sliding along a rail) is generally considered to be obvious; see MPEP 2144.04(V)D (Bernhard also teaches providing general adjustability of parts for the obvious inherent benefit [0010]).  Further, such an adjusting rail mount was known in this art, as taught for example by Swinburne, which mounts a plurality of labelers to be laterally moveable across a labeling position along the rails of a sliding frame mount, between use positions & operator servicing positions as needed (throughout, e.g. [Col. 2, 49-67 & FIG. 2]).  It would have been obvious to combine the teachings of Swinburne with those of Bernhard, to provide user safety/adjustability for any such mounted component of the labeler such as each label supply cassette using well-known adjustable mount features with predictable success.
With regard to claim 8 (and 25), as noted above, Swinburne teaches the well-known benefit of providing easy operator access positions for its devices, where parts can be serviced “at his or her leisure”, i.e. out of the path of moving parts such as the working conveyor belts below without having to halt production.
With regard to claims 9-10, Bernhard & Swinburne teach two label dispensers accessible on either side of a conveyor path, wherein making them accessible on the same side would also have been obvious to try for one of ordinary skill, as these species represent the only two possibilities.
With regard to claims 11-13, Swinburne also teaches that lateral adjustment of the label dispensers can be accomplished according to any common motive option, such as manual/driven, sensor-actuated controls [Col. 3, 22-51].


Examiner also notes US 2017/0225819 & US 2010/0089536
as relevant to the pending claims


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed July 10, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  While Applicants also argue that the previously cited Bernhard uses “two different label appliers”, this is not persuasive – Bernhard uses two suppliers, with a single applier.  The prior art’s system of label conveying means moves each supplied label downward toward the product conveying path as newly claimed, and this means clearly applies labels to products via a single, common application station.  Applicants’ own characterization of the above as a ‘first/second label applier’ is thus an improper/semantic argument.  Whatever other features upon which applicant apparently relies (i.e., labels peeled onto a common label applying plate on a pivotable arm, as in admittedly known PandA labelers) have not been recited in these claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The common label applicator of Bernhard would still be considered to meet the limitation in question as written.
In response to applicant's statement that Swinburne moves ‘the entire system’, this does not appear to be an argument for the alleged patentability of claim 6 (i.e. the simple mounting of the claimed device components).  Also, as noted previously, providing general adjustability (i.e. sliding along such a rail) is generally considered to be obvious; see MPEP 2144.04(V)D.  Further still, Examiner notes with regard to all of these claims that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Inasmuch as one reference already teaches multiple label cassettes supplying a single, common label applicator, and an additional reference instead uses multiple label applicators, one would not bodily incorporate one reference into the other.  However, Swinburne’s suggested concept of shifting labeling equipment (such as that of Tsai, Bernhard or the like) out of a working position and into a service position along a rail, as well as shifting an idle, second piece of labeling equipment into a working position would indeed have been prima facie obvious to incorporate, as this was a well-known practice in this and other arts at the time of the instant application in order to increase throughput and reduce downtime.
While the previously cited Bernhard taught a conventional dual-cassette labeler for pass-through, wrapping type labels, it was also known in the art at the time of Applicants’ invention to use dual-cassette stick-on labels as well – Constantine is one such example, Wegge is another.  Tsai is one example of a conventional PandA machine wherein it would have been obvious to duplicate a label supply in view of the other prior art noted herein.  At present, it is unclear which feature Applicants believe to be novel & non-obvious in light of the teachings & suggestions of the prior art, and it is recommended that any such feature be recited in the independent claims in a clear & definite manner.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745